Fourth Court of Appeals
                                   San Antonio, Texas

                                         JUDGMENT
                                      No. 04-20-00567-CV

   Brad G. GROUNDS, HAP Land LLC, Shale Marketplace LLC, and GW3 Royalties LLC,
                                  Appellants

                                                 v.

   FIRST GROUNDROCK ROYALTIES, LLC; STEP-GroundRock Investment, LP; and
                    South Texas Energy Partners, LLC,
                                Appellees

                  From the 438th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2019-CI-05965
                         Honorable Antonia Arteaga, Judge Presiding

      BEFORE JUSTICE ALVAREZ, JUSTICE RIOS, AND JUSTICE VALENZUELA

        In accordance with this court’s opinion of this date, we declare the trial court’s temporary
injunction order void. We dissolve the temporary injunction and remand this cause to the trial
court. We tax costs of court for this appeal against First GroundRock Royalties, LLC; STEP-
GroundRock Investment, LP; and South Texas Energy Partners, LLC, jointly and severally.

       SIGNED May 26, 2021.


                                                  _____________________________
                                                  Patricia O. Alvarez, Justice